Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and with the claim objections below addressed.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  All claims include reference elements to items in the drawings, which may not be included in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Plogstedt (WO 2018100168) in view of Chang (CN 110182027), herein after referred to as Plogstedt and Chang respectively.
Regarding Claim 1, Plogstedt teaches:
An obstacle avoidance system (10) for a camera arm (20) configured to observe traffic to the rear of a vehicle (30), the vehicle having bodywork, ([Fig 6] [0038] “The camera arm 1 according to the invention is characterized in that it has, on the one hand, the pivot joint 12, by means of which the camera arm 1 can be rotated through 360° and can be rotated between a rear-end projecting position, as illustrated in FIGS. 4 and 5, and a laterally projecting position, according to FIG. 6.”
the system comprising: the camera arm (20) having a camera; ([Fig 6, item 27])
and a guide (40) configured so as to extend from a lateral surface (31) of the bodywork of the vehicle (30) to a roof surface (32) of the bodywork of the vehicle (30), ([[Fig 6, arm assembly extends from roof to lateral side])
wherein the camera arm (20) is arranged on the guide (40) so as to be slidable along the guide (40) back and forth ([Fig 3, 4] [0037] “The camera arm 1 is mounted on the motor vehicle roof so as to be displaceable back and forth along the roof rack.”)
Plogstedt does not explicitly teach:
between a position of rest (R) on the roof surface (32) and a working position (A) on the lateral surface (31).
In the same field of endeavor, Chang teaches:
between a position of rest (R) on the roof surface (32) and a working position (A) on the lateral surface (31). ([Fig 1B, Fig 4])
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle component field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Plogstedt to mount the vehicle-mounted device on a guide extending between the roof surface and lateral side surface, as taught by Chang to provide and upwardly-opening sliding door [Fig 4]. Motivation to combine Plogstedt with Chang to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle components for avoiding obstacles and knowledge well known in the art, as well as from Chang [0116].


Regarding Claim 2, modified Plogstedt teaches the limitations of Claim 1, and Plogstedt further teaches:
further comprising: a slide (50) connected to the camera arm (20) and arranged on the guide (40) so as to be slidable along the guide (40). ([Fig 3 & Fig 4] [0037] “The camera arm 1 is mounted on the motor vehicle roof so as to be displaceable back and forth along the roof rack.”)
Regarding Claim 9, modified Plogstedt teaches the limitations of Claim 1, and Plogstedt further teaches:
 at least one surroundings sensor configured to determine surroundings data which relate to the surroundings of the vehicle (30); ([Fig 6] [0038] “The camera arm 1 according to the invention is characterized in that it has, on the one hand, the pivot joint 12, by means of which the camera arm 1 can be rotated through 360° and can be rotated between a rear-end projecting position, as illustrated in FIGS. 4 and 5, and a laterally projecting position, according to FIG. 6.”
and a controller configured to control the drive device in accordance with the determined surroundings data so as to move the slide (50) along the guide (40). ([0044] “an evasive movement of the outer arm portion 3 around the motor vehicle 26 automatically takes place,”)
Plogstedt does not explicitly teach:
a drive device configured to move the slide (50) along the guide (40);
In the same field of endeavor, Chang teaches:
a drive device configured to move the slide (50) along the guide (40); ([Fig 4, Item 61])
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle-attached device field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Plogstedt to incorporate a drive device configured to move the slideable mount, as taught by Chang to provide and upwardly-opening sliding door [Fig 4]. Motivation to combine Plogstedt with Chang to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle accessory devices and knowledge well known in the art, as well as from Chang [0116].
Regarding Claim 10, modified Plogstedt teaches the limitations of Claim 1, and Plogstedt further teaches:
A vehicle (30) having the obstacle avoidance system (10) for a camera arm (20) as claimed in claim 1. ([Fig 6, Item 26])
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Plogstedt (WO 2018100168) in view of Chang (CN 110182027) and Zeng (CN 109862220), herein after referred to as Plogstedt, Chang, and Zeng respectively.
Regarding Claim 3, modified Plogstedt teaches the limitations of Claim 2, but Plogstedt does not explicitly teach:
wherein: the guide (40) has a first guide rail (41) and a control cam (42),
and the first guide rail (41) is configured to guide the camera arm (20) along the guide (40), and the control cam (42) is configured to control an alignment of the camera arm (20) along the first guide rail (41).
In the same field of endeavor, Zeng teaches:
wherein: the guide (40) has a first guide rail (41) and a control cam (42), ([Fig 11] [0091] “The guide rails 315b can also be arranged on the guide wall 316b of the fixing frame 31b and formed integrally with the fixing frame 31b.”)
and the first guide rail (41) is configured to guide the camera arm (20) along the guide (40), and the control cam (42) is configured to control an alignment of the camera arm (20) along the first guide rail (41). ([Fig 11] [0009] “the cam exerts a sliding force on the support device, and the support device slides under the guide of the guide rail and the slider to drive the camera module to protrude from the housing assembly”)
	The above pieces of prior art are considered analogous as they both represent inventions in the camera control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Plogstedt to change the camera’s alignment using a control cam as taught by Zeng to protrude a camera from a protective assembly [0009]. Motivation to combine Plogstedt with Zeng to a person having ordinary skill in the art comes from the prior art being analogous in the field of camera control and knowledge well known in the art, as well as from Zeng [0116].
Regarding Claim 4, modified Plogstedt teaches the limitations of Claim 3, and Plogstedt further teaches:
wherein the slide (50) has a bearing point (51) on which the camera arm (20) is rotatably mounted at a first connecting point (21) of the camera arm (20). ([0030] “The camera arm 1 is completely rotatably mounted horizontally on a pivot joint 12 by means of the mounting plate 6.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MACEEH ANWARI/Primary Examiner, Art Unit 3663